Order issued November 13, 2012




                                               in The
                                     iiirt nf Appiita
                         .fiftIi Jiitrirt uf cwi at 1attwi

                                       No. 05—12-01098-CV


                 IN RE ESTATL OF FRANCiS J. HUTCHINS, DECEASED


                         Original Proceeding from Probate Court No. I
                                     Dallas County, Texas
                             Trial Court Cause No. PR-i 1-01594-i


                                            ORDER

                           Before Justices Bridges, Lang, and Fillmore

       The Court has before it the September 25, 2012 “Motion to Strike” of relator Susan E. Jones.

We GRANT relator’s motion to strike to the extent the motion seeks to exclude “material that is not

in the trial court’s record nor presented to the trial court.” Relator’s September 25, 2012 motion to

strike is in all other respects DENIED.
                                                                       7/f
                                                                   /
                                                          .




                                                      /

                                                     /1       .        /   ,4.

                                                      DOUGEAS S. LAiG
                                                      JUSTICE